Citation Nr: 0637434	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-13 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 24, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from February 1972 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran withdrew his claim for an increased evaluation 
for PTSD in his March 2004 substantive appeal.  Therefore, 
that issue is not before the Board.  


FINDING OF FACT

The veteran's original claim for service connection for PTSD 
was received on March 12, 1992.  


CONCLUSION OF LAW

An effective date of March 12, 1992, but not earlier, for the 
grant of service connection for PTSD is warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award based on a claim reopened 
after final disallowance shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.400(q)(1)(ii), 3.400(r).  

The veteran left service in April 1977 and filed his first 
claim for service connection for PTSD on March 12, 1992, more 
than one year after leaving service.  In an August 1992 
rating decision, the RO denied service connection.  The 
veteran appealed the decision, and in November 1998, the 
Board denied service connection.  In a June 1999 rating 
decision, the RO implemented the Board decision and the 
veteran filed a timely notice of disagreement.  The decision 
was appealed to the Board again, and in a June 2002 decision, 
the Board granted service connection for PTSD.  The RO 
implemented the Board's decision in a July 2002 rating 
decision and established February 24, 1999 as the effective 
date, stating that it was the date the veteran was first 
diagnosed with PTSD.  The veteran filed a timely notice of 
disagreement to that decision, which is now on appeal before 
the Board.  Thus, there are no unappealed rating actions in 
this case.  Simply stated, this claim has been active since 
1992. 

The veteran has made the same contention in each of his 
notices of disagreement: that the RO was incorrect about when 
he was first diagnosed with PTSD.  The veteran submitted 
duplicate copies of evidence already of record showing that 
he was diagnosed with PTSD by a VA physical at a VA Medical 
Center (VAMC) in December 1991.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date of March 12, 1992, 
but no earlier, is warranted.  The provisions of 38 C.F.R. 
§ 3.400(b)(2) specifically provide that the effective date of 
an award of compensation, based on an original claim, will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  

Entitlement arose when the veteran was diagnosed with PTSD in 
December 1991, and he filed his original claim on March 12, 
1992, the later of the two dates.  There is no evidence of 
record dated prior to March 12, 1992, that could be construed 
as an earlier original formal or informal claim for service 
connection.  38 C.F.R. § 3.155.  Thus, the Board finds that 
an effective date of March 12, 1992, but no earlier, is 
warranted for the grant of service connection for PTSD.  The 
nature and extent of this disorder at that time is not before 
the Board. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in March 2003 and a follow-up letter in December 2003, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO did not issue VCAA notice 
letters prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As 
discussed above, the Board finds that the RO has ultimately 
provided all notice required by § 5103(a).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the Board is satisfied that the March 2003 
and December 2003 VCAA notices otherwise fully notified the 
veteran of the need to give VA any evidence pertaining to his 
claim.  Therefore, any failure to make the specific request 
is non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  The RO will be responsible for addressing any 
notice defect with respect to the effective date element when 
effectuating the award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

An effective date of March 12, 1992, but no earlier, for the 
grant of service connection for PTSD is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


